Citation Nr: 1758650	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-33 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 2005 to December 2005, from April 2006 to June 2007, and from February 2009 to March 2010, to include service in the Southwest Asia theater of operations. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that granted the Veteran service connection for PTSD and assigned an initial disability rating of 50 percent.

In July 2015, the Board denied the Veteran's claim for an increased initial disability rating.  Thereafter, the Veteran appealed this decision to the Unites States Court of Appeals for Veterans Claims (Court).  In a January 2016 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran moved the Court to vacate the Board's July 2015 decision.  The Court granted the JMR later in January 2016.

Following the January 2016 JMR and Court Order, in March 2016 the Board again denied an initial disability rating in excess of 50 percent for PTSD.  Again, the Veteran appealed the decision to the Court.  Subsequently, via an April 2017 Memorandum Decision, the Court set aside and remanded the Board's March 2016 decision.

Thereafter, in October 2017, pursuant to the Court's April 2017 Memorandum Decision, the Board found that a new VA examination was necessary and remanded the case for further development.  The case is now once again before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).





VETERAN'S CONTENTIONS

The Veteran contends that his current disability rating of 50 percent does not fully encompass the severity of his PTSD disability.  Rather, in an August 2017 statement, the Veteran stated that he believes he is entitled to a 100 percent rating.  Additionally, in November 2017, the Veteran's representative argued that the Veteran is entitled to at least a 70 percent rating and possibly a 100 percent rating.


FINDINGS OF FACT

1. In an April 2011 VA treatment record, the Veteran reported that he had been working on anger management and his family relationships.  He stated that he remained internally angry with little provocation and generally kept his distance from others, while remaining able to love his wife of the time and their children.  The Veteran described sleep disturbances, bad dreams, daytime memories of his service experiences triggered by environmental factors, and avoidance behaviors.  A mental status examination revealed: proper alertness and orientation; a dysthymic mood; constricted affect; good eye contact; normal speech; good hygiene and grooming; normal thought process and content with no evidence of psychosis; no suicidal or homicidal ideation; intact memory and cognition; and organized and cooperative behavior.

2. Reports from the Appleton, Wisconsin Police Department from April 2012 and February 2013 documented altercations between the Veteran and his now ex-wife.

3. In December 2013, Dr. Duffin, a VA psychologist, provided a summary of the Veteran's progress in treatment for PTSD.  Dr. Duffin stated that the Veteran's treatment plan included regular medication management.  Dr. Duffin commented that the Veteran was not working as many hours as he previously had and that the Veteran was now divorced.  Dr. Duffin then commented that the Veteran reported the following symptoms throughout his treatment: sleep disturbances; anxiety; avoidance; autonomic hyper-arousal; depression; and suicidal thoughts.

4. An August 2014 VA treatment record documented the following results of a mental status examination: alert and oriented; dysthymic mood; labile affect; good eye contact; voice normal in rate, rhythm, and volume; good grooming and hygiene; linear thought process; appropriate thought content to topic with no psychosis evidenced; no homicidal ideations; behavior organized and cooperative; and memory and cognition intact.  The VA provided did not that the Veteran had fleeting suicidal ideations but the Veteran stated that he had no plan or intent to act on these thoughts.

5. In June 2015, the Veteran's representative reported that the Veteran displayed or reported the following symptoms associated with his PTSD: decreased socialization and interest in activities; a stressed mood; anger; sleep disturbances; intrusive memories; a lack of enjoyment in his social life; depression; feelings of detachment and estrangement; and irritability.  The representative also reported that the Veteran's PTSD had led to marital discord and an eventual divorce as well the Veteran being terminated from his job.

6. In a July 2015 VA treatment record, the Veteran reported that he was struggling to keep his job as he was told that he was not sociable and had an irritable attitude.  Additionally, the Veteran reported that he was dating another woman but that their relationship had ended only after a few months.  A mental status examination revealed: alert and oriented; dysthymic mood; labile affect; good eye contact; voice normal in rate, rhythm, and volume; good grooming and hygiene; linear thought process; appropriate thought content with no psychosis evidenced; no homicidal ideations; behavior organized and cooperative; intact memory and cognition.  Again, the Veteran reported suicidal ideations.

7. One month later, in August 2015, a VA treatment record documented that the Veteran again admitted suicidal thoughts due to his new girlfriend ending their relationship.  The Veteran stated that he was very frustrated with his life and that his PTSD symptoms made him just want to stay at home as much as possible.  The Veteran reported that he forced himself to function at work or when he took his children somewhere; but, the Veteran stated that he did not enjoy himself.  The VA clinician recommended that the Veteran consider residential treatment for PTSD.  The clinician also commented that the Veteran's emotional pain sounded deep and that the Veteran's risk of self-harm was to be more-closely monitored.

8. In a September 2015 statement, R.M., a friend of the Veteran, described his observations of and interactions with the Veteran throughout the history of their friendship.  Notably, R.M. stated that the Veteran avoided crowds and often talked about suicide.  Additionally, in a separate September 2015 statement, D.H., the Veteran's work supervisor, described his experience with the Veteran in the workplace.  On one particular occasion, D.H. noted that the Veteran got into a verbal clash with a co-worker where the Veteran had to be physically separated.  

9. In April 2016, the Veteran submitted a thorough summary regarding his PTSD symptoms.  In this correspondence, he discussed what he believed were symptoms of occupational and social impairment; recurring suicidal thoughts and feelings of hopelessness; rituals and frustrations that interfered with routine activities; wandering thoughts that interfered with his ability communicate; spatial disorientation; neglect of hygiene and personal appearance; difficulty in adapting to stressful circumstances; a lack of ability to establish and maintain relationships; memory issues; hallucinations and delusions; panic attacks; problems related to impulse control and irritability; and verbal outbursts as well as internal feelings of committing physical violence.  

10. A September 2017 VA treatment record noted that the Veteran presented with a service dog.  The clinician noted that the Veteran was not on any medications.  A psychological examination of the Veteran revealed normal affect, directed and linear thoughts, and no psychomotor agitation.  Additionally, the Veteran provided negative responses for all suicide risk evaluation questions.

11. In October 2017, the Veteran was provided a new VA examination regarding his PTSD.  During the examination, the Veteran stated that he had been employed at Alta Resources for 3 years and that this position was stable.  In regard to the previously-mentioned February 2013 police report, the Veteran stated that he was yelling at his now ex-wife as she felt threatened by him.  However, the Veteran denied a history significant for physically aggressive or disruptive behavior as well as a history for perpetrating interpersonal violence.  After recording an updated medical history, the examiner reported the following PTSD symptoms: depressed mood; anxiety; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner observed that the Veteran was fully alert, had appropriate hygiene and grooming, and there were no indications of homicidal ideation, hallucinations, or delusions.  However, the Veteran reported recurring suicidal ideations extending back to his military service.

The examiner then remarked that the Veteran had completed the Minnesota Multiphasic Personality Inventory-2-Restructured Form which yielded a profile that was invalid for interpretation, suggesting likely exaggeration of cognitive complaints throughout testing.  The examiner extrapolated that this could call into questions the validity of other self-reported data.  The examiner indicated that he gave deference to objective data over the Veteran's self-reports.  

The examiner then opined that the Veteran experienced occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although the Veteran was generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Regarding the Veteran's April 2016 and August 2017 statements discussing his symptoms, the examiner explained that the Veteran's references to obsessional rituals, persistent delusions, and hallucinations were actually more consistent with acknowledged PTSD symptoms, including avoidance, intrusive re-experiencing, hypervigilance, and increased arousal.  Additionally, the Veteran's discussion of a persistent danger of hurting himself or others, near continuous panic or depression, and an inability to establish and maintain effective relationships were closely related to PTSD symptoms already acknowledged.

12. Throughout the entirety of the claim period, the Veteran's service-connected PTSD has been productive of occupational and social impairment, with deficiencies in most areas, manifested primarily by symptoms of suicidal ideation, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  However, it has not been productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided above, the Board finds that the Veteran is entitled to an increased initial rating of 70 percent for the entirety of the claim period.  However, the evidence of record does not demonstrate that the Veteran's PTSD was productive of total occupational and social impairment, warranting the assignment of a 100 percent disability rating, at any time during the claim period.  Accordingly, the Veteran's claim will be granted in part.

In addressing why the Veteran is not entitled to a rating of 100 percent during any time of the claim period, the Board finds that the Veteran has not displayed symptoms indicative of total occupational and social impairment.  For example, he has not displayed symptoms analogous to: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living, including the maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, his own occupation, or his own name.  These criteria-or analogous symptoms-are required for the next-higher rating of 100 percent under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  

In making this determination, the Board acknowledges that the Veteran reported a persistent danger of hurting himself or others as well as persistent delusions in April 2016.  However, these reports are not supported by the other evidence of record and, as the October 2017 VA examiner explained; these reports were closely related to other PTSD symptoms that were already acknowledged-including a history of suicidal ideation, anxiety, depression, and difficulty establishing and maintaining effective work and social relationships.

In short, based on the evidence and analysis above, the Board finds that the criteria for an initial rating of 70 percent, but no higher, for PTSD are met for the entire period under review.  Accordingly, the Veteran's claim is granted in part and denied in part.


ORDER

An initial disability rating of 70 percent, but no higher, for PTSD is granted for the entire claim period.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


